Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Corrected Notice of Allowability is in response to the IDS filed 29 September 2021.
Claims 21-40 are allowed.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 29 September 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: 
Administering one or more medications in the form of sedatives or pain therapy drugs  to a ventilated patient via an infusion pump and then reducing the medication dosage during a plurality of time segments; Receiving interruption and ventilation information 
The claimed invention is subject matter eligible because the termination of the ventilation of the patient represents a practical application under prong 2A2.
The most remarkable prior art of record is as follows:
Kimmo et al.: U.S. Pre-Grant Patent Publication No. 2011/0082440;
Brenner et al.: U.S. Pre-Grant Patent Publication No. 2007/0067186;
Teuscher et al.: Learn PK/PD, Training for the future, What is a half-life;
Vishnubhatla et al.: U.S. Pre-Grant Patent Publication No. 2010/0324936;
Hickle: U.S. Pre-Grant Patent Publication No. 2004/0129271;
Struys et al.: WIPO Publication No. WO2005072792;
Happ et al.: Wash and Wean: Bathing Patients Undergoing Weaning Trials During Prolonged Mechanical Ventilation.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626